Citation Nr: 0314515	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  01-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for aortic valve 
replacement.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who had active military service 
from June 1968 to February 1971.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2000 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for aortic valve replacement. 

In a statement received in May 2003, the veteran raised a 
claim of secondary service connection for hepatitis C, 
alleging that such disability resulted from transfusions he 
received in the course of aortic valve replacement surgery.  
That matter is referred to the RO for appropriate action.


REMAND

The veteran appears to have had rheumatic heart disease prior 
to entrance into service.  Cardiac problems were not noted at 
service entrance.  During service the veteran was seen for 
symptoms including chest pain and dyspnea.  Objective 
findings included a murmur and electrocardiographic evidence 
of abnormal T-waves noted to be compatible with 
myocarditis/pericarditis.  On examination for separation, the 
heart was listed as abnormal because a murmur was noted.  It 
was reported that on cardiology consult no cardiac disease 
was found.  Subsequent to service, the veteran developed 
aortic insufficiency and underwent aortic valve replacement 
in 1986.  

The veteran essentially contends that the deterioration of 
his heart valves that led to his aortic valve replacement was 
either caused by aggravation in service a pre-service 
condition or by a new heart problem that had its inception 
during service. 

The file contains conflicting medical opinions regarding the 
etiology of the valvular problems leading to the veteran's 
aortic valve replacement.   In February 2000, a VA physician 
indicated that "it is as likely as not that the cardiac 
findings in service were the first manifestations of 
rheumatic heart disease."  In October 2000, a VA 
cardiologist gave the opinion that the veteran's findings 
during service were related to the pericarditis or 
myocarditis of rheumatic heart disease, and that all of these 
findings were the result of a childhood disease (rheumatic 
fever) and were not exacerbated by the veteran's military 
service.  In January 2002, a private physician the veteran 
consulted concluded:

It is obvious that stressful situations 
in the military associated with 
hypertension or worsening hypertension 
could easily cause more rapid 
deterioration of the aortic valve and 
both calcification and aortic 
insufficiency could ensue in a manner 
much quicker than would otherwise.  It is 
clear therefore that there could be an 
association and there probably is between 
the service and the acceleration in the 
deterioration of the aortic valve.       

The private physician also indicated that the pathology 
report from the 1986 valve replacement surgery (which is not 
on file) could be instrumental in determining whether the 
veteran had a bicuspid aortic valve that he was born with or 
whether he had a superimposed infection on the valve.  He 
also recommended that the veteran have a repeat 
echocardiogram with careful attention paid to the mitral 
valve for evidence of rheumatic involvement of the mitral 
valve, which should be at least minorly present if the aortic 
valve was so diseased.  

In light of the foregoing, the case is remanded to the RO for 
the following:

1.  The RO should obtain the pathology 
report from the April 1986 aortic valve 
replacement surgery the veteran underwent 
at the Loma Linda University Medical. 
Center.  If the report is not available, 
it should be so noted.  Any other 
outstanding pertinent medical records 
showing cardiac treatment (the veteran 
should be asked to identify all treatment 
sources) prior to the 1986 surgery should 
also be obtained.  
2.  Thereafter, the RO should contact the 
veteran and ascertain his 
willingness/availability to report for a 
VA cardiac examination if such were 
scheduled.  If he responds affirmatively, 
the RO should arrange for the veteran to 
be afforded a VA examination to ascertain 
the likelihood that his aortic valve 
replacement was for disability that was 
incurred in or aggravated by service.  
The veteran's claims folder must be 
available to, and reviewed by, the 
examine.  The examination should include 
all indicated studies, including an 
echocardiogram, if feasible, to determine 
whether there is rheumatic involvement of 
the mitral valve.  Clinical findings 
reported must be reported in detail.  The 
examining cardiologist should be asked to 
review the medical opinions on file in 
conjunction with the examination findings 
and to provide a medical opinion as to: 
Whether it is at least as likely as not 
that the veteran's aortic valve 
replacement was the result of a 
disability that began or increased in 
severity during service.  The examiner 
must explain the rationale for the 
opinion given.

3.  The RO should ensure that any further 
notification or development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA) and 
implementing regulations is completed.  
In particular, the RO should ensure that 
the veteran and his representative are 
advised of what he needs to establish 
entitlement to the benefits sought, what 
the evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002)   The veteran and 
his representative should be afforded the 
requisite period of time to respond.  

4.  The RO should then readjudicate the 
claim.  If the benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate SSOC and afforded the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.

The purpose of this remand is to assist the veteran in 
development of evidence to support his claim, as mandated by 
the VCAA.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


